DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 06/14/2021.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-12, 14-15, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,981,267.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the US Patent disclose all the limitations claimed in claims 1-5, 7-12, 14-15, 17, and 19-20 of the present application.
Claim 7 of US Patent disclose receiving measurements of angular velocity of the housing of the power tool, and disclose comparing the measurements to a rotation speed threshold.  The rotation speed threshold is equivalent to the binding threshold of the claim 2 of the present application.  Since claim 7 of US Patent compares the measurements to a rotation speed threshold, claim 7 is interpreted to disclose determining a binding condition of the power tool based on the measurement of the angular velocity and the measurements of the orientation of the power tool.
Claim 7 of US Patent disclose determining the initial orientation of the power tool and determining the rotation speed threshold based on the initial orientation of the power tool.  This in interpreted to mean any orientation of power tool is determined, including a vertically upward orientation and vertically downward orientation.  Therefore, claim 7 of US Patent is interpreted to disclose determining whether the power tool is in a vertically upward orientation or a vertically downward orientation based on the measurement of the orientation of the power tool, and adjust the binding threshold based on whether the power tool is in the vertically upward orientation or the vertically downward orientation.
Claim 7 of US Patent disclose a power tool configured to conduct all the same process steps as claimed in method claims 8-12 and 14.  Therefore claim 7 of US Patent is interpreted to disclose all the limitations claimed in claims 8-12 and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over reference Yoshida et al. (8,253,285) in view of reference Cooper (2014/0166323).
Regarding claim 1, Yoshida et al. disclose a power tool (1) comprising:
a housing (2) having a motor housing portion (21), a handle portion (23), and a battery pack interface (column 4 lines 4-5);
a brushless direct current (DC) motor (30) within the motor housing portion (21),
wherein the brushless DC motor (30) includes a rotor (33) and a stator (31),
wherein the rotor (33) is configured to rotationally drive a motor shaft (35) about a rotational axis;
a trigger (24) configured to be actuated to cause the power tool (1) to drive the brushless DC motor (30); and
a switching network (40) electrically coupled to the brushless DC motor (30).
(Figure 1 and Column 3 lines 23-33, Column 4 lines 4-11, 28-32)
However, Yoshida et al. do not disclose: a movement sensor; a orientation sensor; and an electronic processor, wherein the electronic processor is configured to: receive measurements of the angular velocity of the power tool and the orientation of the power tool; determine a binding condition of the power tool based on the measurements; and control the switching network to cease driving of the brushless DC motor in response to the binding condition. 
Cooper discloses a power tool (1) comprising:
a motor (11);
a trigger (6) configured to be actuated to cause the power tool (1) to drive the motor (11);
a switching network (4) electrically coupled to the motor (11);
a movement sensor (2) configured to measure an angular velocity of the power tool (1) about the rotational axis;
an orientation sensor (20) configured to measure an orientation of the power tool (1) with respect to gravity; and
an electronic processor (8) coupled to the switching network and trigger (6) and configured to implement kickback control of the power tool (1),
wherein, to implement the kickback control, the electronic processor (8) is configured to:
control, in response to the trigger (6) being actuated, the switching network (4) to drive the motor (11);
receive measurements of the angular velocity of the power tool (1) from the movement sensor (2);
receive measurements of the orientation of the power tool (1) from the orientation sensor (20);
determine a binding condition of the power tool (1) based on the measurements of the velocity and the measurements of the orientation of the power tool; and
control the switching network (4) to cease driving of the motor (11) in response to the binding condition.
(Figure 1-3 and Page 4 paragraph 32, 33, Page 5 paragraph 37, Page 7 paragraph 46, 48)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Yoshida et al. by incorporating the sensors and electronic processor as taught by Cooper, since page 2 paragraph 15 of Cooper states such a modification would help prevent movement of the power tool that potentially cause injury to the operator.
Regarding claim 2, Cooper disclose the power tool implements the kickback control as the angular velocity approaches dangerous levels. (Page 5 paragraph 35)  This implies the electronic processor is comparing the measured angular velocity to a threshold.
Therefore, Yoshida et al. modified by Cooper disclose the electronic processor (Cooper – 8) is configured to determine the binding condition of the power tool (Yoshida et al. – 1) by comparing the measurements of the angular velocity to a binding threshold.
Regarding claim 8, Yoshida et al. disclose a power tool (1) comprising:
a housing (2) having a motor housing portion (21), a handle portion (23), and a battery pack interface (column 4 lines 4-5);
a brushless direct current (DC) motor (30) within the motor housing portion (21),
wherein the brushless DC motor (30) includes a rotor (33) and a stator (31),
wherein the rotor (33) is configured to rotationally drive a motor shaft (35) about a rotational axis;
a trigger (24) configured to be actuated to cause the power tool (1) to drive the brushless DC motor (30); and
a switching network (40) electrically coupled to the brushless DC motor (30).
(Figure 1 and Column 3 lines 23-33, Column 4 lines 4-11, 28-32)
However, Yoshida et al. do not disclose a method of detecting a binding condition of the power tool.
Cooper discloses a method of detecting a binding condition of a power tool, the method comprising:
controlling, in response to the trigger (6) being actuated, a switching network (4) to drive a motor (11);
receiving measurements of an angular velocity of the power tool (1) from a movement sensor (2);
receiving measurements of a orientation of the power tool (1) from an orientation sensor (20);
determine the binding condition of the power tool (1) based on the measurements of the velocity and the measurements of the orientation of the power tool; and
controlling the switching network (4) to cease driving of the motor (11) in response to the binding condition.
(Figure 1-3 and Page 4 paragraph 32, 33, Page 5 paragraph 37, Page 7 paragraph 46, 48)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Yoshida et al. by incorporating the method of detecting a binding condition as taught by Cooper, since page 2 paragraph 15 of Cooper states such a modification would help prevent movement of the power tool that potentially cause injury to the operator.
Regarding claim 9, Cooper disclose the power tool implements the kickback control as the angular velocity approaches dangerous levels. (Page 5 paragraph 35)  This implies the electronic processor is comparing the measured angular velocity to a threshold.
Therefore, Yoshida et al. modified by Cooper disclose the step of determining the binding condition of the power tool (Yoshida et al. – 1) by comparing the measurements of the angular velocity to a binding threshold.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Yoshida et al. (8,253,285) in view of references Cooper (2014/0166323) and Forster et al. (8,446,120).
Regarding claim 15, Yoshida et al. disclose a power tool (1) comprising:
a housing (2) having a motor housing portion (21), a handle portion (23), and a battery pack interface (column 4 lines 4-5);
a brushless direct current (DC) motor (30) within the motor housing portion (21),
wherein the brushless DC motor (30) includes a rotor (33) and a stator (31),
wherein the rotor (33) is configured to rotationally drive a motor shaft (35) about a rotational axis;
a trigger (24) configured to be actuated to cause the power tool (1) to drive the brushless DC motor (30); and
a switching network (40) electrically coupled to the brushless DC motor (30).
(Figure 1 and Column 3 lines 23-33, Column 4 lines 4-11, 28-32)
However, Yoshida et al. do not disclose: a movement sensor; an orientation sensor; and an electronic processor, wherein the electronic processor is configured to: receive, in response to the trigger being actuated, measurements of the angular velocity of the power tool and the orientation of the power tool; determine a binding condition of the power tool based on the measurements; and control the switching network to cease driving of the brushless DC motor in response to the binding condition. 
Cooper discloses a power tool (1) comprising:
a motor (11);
a trigger (6) configured to be actuated to cause the power tool (1) to drive the motor (11);
a switching network (4) electrically coupled to the motor (11);
a movement sensor (2) configured to measure an angular velocity of the power tool (1) about the rotational axis;
an orientation sensor (20) configured to measure an orientation of the power tool (1) with respect to gravity; and
an electronic processor (8) coupled to the switching network and trigger (6) and configured to implement kickback control of the power tool (1),
wherein, to implement the kickback control, the electronic processor (8) is configured to:
control, in response to the trigger (6) being actuated, the switching network (4) to drive the motor (11);
receive measurements of the angular velocity of the power tool (1) from the movement sensor (2);
receive measurements of the orientation of the power tool (1) from the orientation sensor (20);
determine a binding condition of the power tool (1) based on the measurements of the velocity and the measurements of the orientation of the power tool; and
control the switching network (4) to cease driving of the motor (11) in response to the binding condition.
(Figure 1-3 and Page 4 paragraph 32, 33, Page 5 paragraph 37, Page 7 paragraph 46, 48)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Yoshida et al. by incorporating the sensors and electronic processor as taught by Cooper, since page 2 paragraph 15 of Cooper states such a modification would help prevent movement of the power tool that potentially cause injury to the operator.
Forster et al. disclose power tool (10) comprising: a trigger (102) configured to be actuated to cause the power tool (10) to drive a motor (14); and an electronic processor (140), wherein the electronic processor (140) is turned on in response to the trigger being actuated but prior to energizing the motor (14). (Figure 1 and Column 5 lines 18-25, Column 14 lines 53-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified power tool of Yoshida et al. by incorporating the turning on the electronic processor in response to the actuation of the trigger as taught by Forster et al., since such a modification would allow the hand-held power tool to use less power between uses of the hand-held power tool, thereby making the overall power tool more efficient.
When modifying Yoshida et al. and Cooper in view of Forster et al., the electronic process is interpreted to turn on and receive a measurement of orientation in response to the trigger being actuated.
Regarding claim 16, Yoshida et al. modified by Cooper and Forster et al. disclose the measurement of the orientation of the housing includes an initial pitch angle and an initial roll angle. (Cooper – Page 8 paragraph 54)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over reference Yoshida et al. (8,253,285) in view of references Cooper (2014/0166323) and Forster et al. (8,446,120) as applied to claim 15 above, and further in view of reference Rakaczki et al. (9,278,437).
Regarding claim 17, Yoshida et al. modified by Cooper and Forster et al. disclose the claimed invention as stated above but do not disclose the step of determining a working operating angle range of the power tool based on the initial orientation of the power tool.
Rakaczki et al. disclose a power tool (1) configured to: determine the initial orientation of the power tool (1); and alter the operation of the power tool when the orientation of the power tool exceeds the limits of an angle range, wherein the angle range is based on the initial orientation of the power tool. (Column 5 lines 4-13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the electronic processor of Cooper by incorporating the angle range as taught by Rakaczki et al., since such a modification would allow some room for minor movement of the power tool before adjusting the operation of the power tool, thereby making the overall power tool more reliable.
Regarding claim 18, Yoshida et al. modified by Cooper, Forster et al., and Rakaczki et al. disclose the working operating angle range is any angle within 15 degrees from the initial orientation. (Rakaczki et al. – Column 5 lines 6-9)




Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Yoshida et al. (8,253,285) disclose: a housing; a brushless direct current (DC) motor, wherein the brushless DC motor includes a rotor and a stator; a trigger configured to be actuated to cause the power tool to drive the brushless DC motor; and a switching network electrically coupled to the brushless DC motor.
The prior art reference Cooper (2014/0166323) disclose an electronic processor configured to: receive measurements of an angular velocity of a power tool from a movement sensor; receive measurements of a orientation of the power tool from an orientation sensor; determine a binding condition of the power tool based on the measurements of the velocity and the measurements of the orientation of the power tool; and control a switching network to cease driving of a motor in response to the binding condition.
However, Yoshida et al. in view of Cooper is not found to disclose the electronic processor is configured to adjust the predetermined sampling rate based on the orientation of the power tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 26, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731